Citation Nr: 1605880	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to an effective date earlier than May 9, 2012 for a permanent and total disability evaluation.

5.  Entitlement to an effective date earlier than May 9, 2012 for basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.

The Veteran's records are now contained completely in Virtual VA and Veterans Benefits Management System electronic files.

Following review of the record, the issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, erectile dysfunction and sleep apnea are addressed in the remand portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connective cognitive disorder was rated 100 percent disabling effective August 17, 2011.  

2.  The clinical findings on VA examination on August 11, 2011, in conjunction with other evidence of record, reasonably evidence permanence of disability related to the service-connected cognitive disorder.



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an effective date of August 17, 2011 for a finding of permanence of total disability are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an effective date of August 17, 2011 for basic eligibility to Dependents' Educational Assistance are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet. App. 262 (2001); see also 5103A(a)(2) (2014).  In view of the Board's full grant of a permanent and total disability evaluation and DEA benefits sought on appeal, further assistance is unnecessary to aid the appellant in substantiating these aspects of the appeal.

Pertinent Law and Regulations

In pertinent part, the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

For the purposes of DEA under 38 U.S.C.A. § Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2015).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. § 3.340(a).  Permanence of disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. 38 U.S.C.A. § 3501(a)(7) (West 2014); 38 C.F.R. § 3.340(b). 

Factual Background and Legal Analysis

The Veteran and his Representative contend that since the appellant was awarded a 100 percent disability rating effective August 17, 2011, he should have been granted a permanent and total disability evaluation and DEA benefits since that date.

Review of the record discloses that between February and May 2010 the Veteran underwent comprehensive VA psycho-neurological and neurocognitive evaluations, including testing, whereupon the examiner determined that the appellant's overall performance was consistent with the negative impact of substance abuse and psychiatric factors on cognition, and did not appear to be consistent with the ongoing impact of traumatic brain injury.  It was opined that current cognitive functioning might have represented the impact of motor slowing overall, but could also indicate some concern for sub-optimal performance.

A mental capacities evaluation dated April 2010 was submitted on behalf of the Veteran by I. Morgan, APRN, ANP-C in which it was noted that mental, cognitive and psychosocial faculties were poor but an assessment of permanent and total disability was not provided.  

The Board observes that it was only on examination on August 17, 2011 that a VA examiner concluded that the Veteran was totally unemployable due to disability that included a cognitive disorder with impairments from Criteria I through VI, and VIII through X on the traumatic brain injury rating schedule.  Although it was noted at that time that he had other nonservice-connected disabilities, including psychiatric symptoms, that significantly impacted social and occupational functioning, the Board will defer to the determination of the originating agency in finding that a 100 percent disability rating was warranted from August 17, 2011.  The evidence obtained on VA examination in May 2012 does not significantly differ from the findings on VA examination on August 17, 2011.  As such, resolving the benefit of the doubt in favor of the Veteran, the overall evidence indicates that such impairment is reasonably certain to continue throughout the appellant's life such that permanence of disability may be conceded from August 17, 2011.  

As the Board has determined that the Veteran has permanent and total disability status due to his service-connected disability from August 17, 2011, he therefore meet the requirements for eligibility for DEA from that date, and no earlier. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of August 17, 2011 for permanent and total disability is granted.

An effective date of August 17, 2011 for basic eligibility to Dependents' Educational Assistance is granted.


REMAND

The Veteran asserts that he has PTSD that is of service onset for which service connection should be granted.  Review of the record discloses that he has other psychiatric diagnoses that include major depressive disorder.  Therefore, the claim on appeal has been modified to encompass service connection for any other acquired psychiatric disorder as shown on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.)  

It is also noted that some psychiatric symptoms are considered in the grant of service connection for the cognitive disorder, as it is rated under Codes 8045-9317.  The new provisions for rating TBI's were set out in a statement of the case, but not listed on the rating action.  A finding of whether symptoms can be differentiated needs to be undertaken.

Review of the record discloses that in a substantive appeal received in September 2011, the Veteran related that he had been granted social security disability back to 2008.  VA has a duty to acquire a copy of the decision granting social security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

The Board notes that the evidence contains administrative summaries revealing that the Veteran was admitted to the psychiatry service at the VA Medical Center in Omaha, Nebraska on multiple occasions between 2008 and 2009 with discharge diagnoses that included suicidal ideation, and alcohol dependence/substance abuse, etc.  However, the actual hospital clinical data are not of record.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the record suggests that the appellant has been treated at the Omaha VA for many years.  The record does not contain consistent clinical data from that facility until 2008.  As such, all VA inpatient and outpatient records dating from 1991 through 2009 should also be retrieved and associated with the claims folder, to include any that might be retired or on microfilm.

The appellant also maintains that he has erectile dysfunction and sleep apnea that are also of service onset or are secondary to service-connected disability.  This is intertwined in part with the claim for service connection of a psychiatric disorder so must be deferred.  The record reflects that among other things, the Veteran is service connected for a cognitive disorder and headaches as residuals of traumatic brain injury, and asthma.  Review of the record discloses that while the appellant was afforded a VA examination in August 2014 that addressed whether sleep apnea and erectile dysfunction were related to traumatic brain injury residuals, it does not appear that a relationship between asthma and the claimed sleep apnea has been similarly considered.  As such, the Veteran should be scheduled for an examination in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient and inpatient records dating from 1991 through 2009 from the Omaha, Nebraska VA system, to include those that might be retired or on microfilm, and associate with the Virtual VA/VBMS.  All attempts to obtain records should be documented.

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

3.  Schedule the Veteran for an appropriate examination to determine whether sleep apnea is due to (secondary to) or permanently made worse by (aggravated) the service connected asthma.  All indicated tests should be accomplished and pertinent findings should be reported in detail.  The examiner must have access to the Virtual VA/VBMS file in conjunction with the examination.  

4.  The record should be sent to a VA psychiatrist or other appropriate examiner.  The examiner should comment on psychiatric symptoms related to the service connected cognitive disorder and indicate whether it is possible to dissociate symptoms of other diagnosed psychiatric disorders from those related to the cognitive disorder.  A complete rationale for all conclusions should be set out.

5.  After taking any further development deemed appropriate, readjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


